Filed 11/16/21 P. v. Valentine CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE OF THE STATE                                       2d Crim. No. B309720
 OF CALIFORNIA,                                             (Super. Ct. No. 2019027104)
                                                                 (Ventura County)
      Plaintiff and Respondent,

 v.

 VINCENT VALENTINE,

      Defendant and Appellant.



       Vincent Valentine appeals the judgment entered after he
pleaded guilty to resisting an officer in the performance of his
duties (Pen. Code, § 69, subd. (a)) and admitted suffering a prior
strike conviction (Id., §§ 667, subds. (c)(1), (e)(1), 1170.12, subds.
(a)(1), (c)(1)). The trial court sentenced him to 32 months in state
prison and ordered him to pay a $300 public defender fee
pursuant to former Government Code1 section 27712, which was

      All further undesignated statutory references are to the
         1

Government Code.
repealed effective July 1, 2021. Appellant contends he is entitled
to have any unpaid portion of the public defender fee vacated
pursuant to recently-enacted section 6111. We agree and shall
order the judgment modified accordingly. Otherwise, we affirm.
                     STATEMENT OF FACTS
       Because appellant pleaded guilty prior to trial, the relevant
facts are derived from the reporter’s transcript of the preliminary
hearing. On the morning of August 17, 2019, California
Department of Parks and Recreation Officer Joshua Pace and his
partner observed appellant urinating in public. When the officers
contacted appellant, he ran away and swung his backpack at
them. Appellant eventually stopped running and sat down.
When Officer Pace attempted to handcuff appellant, appellant
actively resisted and hit the officer in the face with his left arm.
Officer Pace’s partner subsequently subdued appellant with a
Taser and he was handcuffed and taken into custody.
                           DISCUSSION
       Appellant contends he is entitled to have any unpaid
portion of the $300 public defender fee imposed under former
section 27712 vacated pursuant to recently-enacted section 6111.
We agree.
       In 2020, the Legislature passed Assembly Bill 1869 (2019-
2020 Reg. Sess.) (AB 1869) to “eliminate the range of
administrative fees that agencies and courts are authorized to
impose to fund elements of the criminal legal system.” (Id., § 2,
eff. Sept. 18, 2020, operative July 1, 2021.) Among other things,
AB 1869 abrogated the court’s authority to impose and collect a
public defender fee under former section 27712 by adding section
6111. (AB 1869, supra, § 11.) As relevant here, section 6111
provides that “[o]n and after July 1, 2021, the unpaid balance of




                                 2
any court-imposed costs pursuant to [now former] [s]ection 27712
. . . is unenforceable and uncollectible and any portion of a
judgment imposing those costs shall be vacated.” (§ 6111, subd.
(a).) Accordingly, appellant is entitled to have any unpaid
portion of the fee imposed under former section 27712 vacated.
(People v. Lopez-Vinck (2021) 68 Cal.App.5th 945, 951-954.)
         The People agree that appellant is not required to pay any
portion of the $300 public defender fee that was outstanding as of
July 1, 2021. The People claim, however, that we need not order
the judgment vacated accordingly because “any outstanding
amount of the public defender fee that has not been paid is
automatically uncollectable [sic] and unenforceable after July 1,
2021.”
         We are not persuaded. “Pursuant to the express terms of
section 6111, subdivision (a), [appellant] is entitled to the vacatur
of that portion of the criminal justice administration fee imposed
pursuant to former section [27712] that remains unpaid as of
July 1, 2021, and to the modification of his judgment consistent
with such vacatur. Section 6111, subdivision (a) provides not
only that any costs imposed pursuant to the listed statutory
provisions that remain unpaid on and after July 1, 2021 are
‘unenforceable and uncollectible,’ but also that ‘any portion of a
judgment imposing those costs shall be vacated.’ [Citation.]
Thus, by its express terms, section 6111 envisions that the
referenced costs are to be vacated, and it makes the vacatur
mandatory through its use of the word ‘shall.’ . . . We therefore
vacate any balance of the costs imposed by the court pursuant to
[former section 27712) that remains unpaid as of July 1, 2021.”
(People v. Lopez-Vinck, supra, 68 Cal.App.5th at pp. 953-954.)




                                  3
                          DISPOSITION
       Any portion of the $300 public defender fee imposed by the
trial court pursuant to former Government Code section 27712
that remains unpaid as of July 1, 2021 is vacated. The superior
court clerk shall modify the abstract of judgment accordingly and
forward a copy of the corrected abstract of judgment to the
Department of Corrections and Rehabilitation. As so modified,
the judgment is affirmed.
       NOT TO BE PUBLISHED.




                                    PERREN, J.


We concur:



     GILBERT, P.J.



     TANGEMAN, J.




                                4
                   Derek D. Malan, Judge
              Superior Court County of Ventura
               ______________________________

      Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill, Supervising Deputy
Attorney General, and Nima Razfar, Deputy Attorney General,
for Plaintiff and Respondent.